                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

  In re:                                                 )
                                                         )
  Cummings Manookian, PLLC                               )   Bankruptcy Case No. 3:19-bk-07235
      Debtor.                                            )   Chapter 7
                                                         )   Judge Walker
                                                         )

                                     Withdrawal of Proof of Claim

            INSBank respectfully gives notice that it is withdrawing its proof of claim (Proof of Claim

 #1) due to payoff. Specifically, the real estate collateral securing INSBank’s loan to Debtor was

 sold and the loan paid in full. INSBank has contemporaneously updated its claim, on the claims

 register, to list a claim amount of zero.

                                                        Respectfully submitted,

                                                         /s/ Michael G. Abelow
                                                        Michael G. Abelow (No. 26710)
                                                        SHERRARD ROE VOIGT & HARBISON, PLC
                                                        150 3rd Avenue South, Suite 1100
                                                        Nashville, Tennessee 37201
                                                        Telephone: (615) 742-4200
                                                        Fax: (615) 742-4539
                                                        mabelow@srvhlaw.com




 976964.1   14142-001
Case 3:19-bk-07235          Doc 101     Filed 05/18/21 Entered 05/18/21 14:28:21            Desc Main
                                       Document      Page 1 of 2
                                    CERTIFICATE OF SERVICE

            I certify that true and exact copies of the foregoing have been served via the Court’s

 electronic filing system on May 17, 2021 on all filing users accepting electronic service.

                                                      /s/ Michael G. Abelow




 976964.1   14142-001
Case 3:19-bk-07235         Doc 101    Filed 05/18/21 Entered 05/18/21 14:28:21           Desc Main
                                     Document      Page 2 of 2
